739 N.W.2d 872 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Tavaris Markeith BLANKS, Defendant-Appellant.
Docket No. 129807. COA No. 255257.
Supreme Court of Michigan.
October 24, 2007.
On order of the Court, the application for leave to appeal the September 15, 2005 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE that part of the judgment of the Court of Appeals that excused the 180-day-rule violation based on the prosecutor's good faith efforts to bring the defendant to trial within 180 days. We REMAND this case to the Court of Appeals for reconsideration in light of People v. Williams, 475 Mich. 245, 716 N.W.2d 208 (2006). In all other respects, leave to appeal is DENIED because we are not persuaded that the remaining questions presented should be reviewed by this Court.